DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5 is rejected under 35 U.S.C. 102(b) as being anticipated by Franks et al. (US 2008/190860 A1 
Franks discloses a method comprising:
 	A) forming an aqueous tailings composition comprising the step of adding a flocculant composition comprising a polyethylene oxide) (co)polymer composition that includes a polyethylene oxide) polymer and/or a copolymer of ethylene oxide (see par [0023], [0027], [0033], [0043], [0047], [0068] and [0070]; see also claims 88-102) to a tailings stream having a solids content equal to or less than 15 weight percent (1% in par [0006], 10% in par [0087]-[0093] and Figure 10-16; 3% in par [0094]-[0103] and Figure 17-26; 5% in par [0104]-[0110] and Figure 27-33; 7.7% in par [0111 ]-[0113] and Figure 34-36; 6.9% in par [0117]-[0118] and Figure 40-41); and

B) flowing the aqueous tailings composition through the conduit from a first point to a second point along the conduit (see "pumping" which implies transporting in a pipe in par [0005]-[0008], [0060] and [0214]).

Claim 1-5 and 7 are rejected under 35 U.S.C. 102(b) as being anticipated by Gillis et al. (US 2017/0247171 A1) 
Gillis discloses a method comprising:
A) forming an aqueous tailings composition comprising the step of adding a flocculant composition comprising a polyethylene oxide) (co)polymer composition that includes a polyethylene oxide) polymer and/or a copolymer of ethylene oxide (see par [0033]-[0054]). The polymer has a molecular weight of equal to greater and 1,000,000 Da (see [0016], [0049]). The amount of the flocculant added is ranged from 10-10,000 gram per ton of solids ([0053]). The yield stress equal or less than 50 Pa ([0067]). 

B) flowing the aqueous tailings composition through the conduit from a first point 14 to a second point 17 along the conduit (see Figure 2 and par [0057]-[0060]). First point to second point is about 150 feet. (see [0090] and table 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gillis et al. (US 2017/0247171 A1)
The process of Gillis is as discussed above.  
Gillis does not explicitly teach that the yield stress is less than 5 Pa at first and second points. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Gillis by having yield stress less than 5 Pa at first and second points because Gillis teaches that the yield stress is less than 50 Pa and because the similarities between the claimed process and the Gillis process in term of the aqueous tailings composition, it is within the level of one of skill in the art have a yield stress as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAM M NGUYEN/            Primary Examiner, Art Unit 1771